Citation Nr: 1713231	
Decision Date: 04/24/17    Archive Date: 05/04/17

DOCKET NO.  11-07 450	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office Center in Wichita, Kansas


THE ISSUES

1.  Entitlement to service connection for reactive airway disease, claimed as asthma.

2.  Entitlement to service connection for allergies.

3.  Entitlement to service connection for ehrlichiosis, claimed as Rocky Mountain Fever, to include rheumatoid arthritis.

4.  Entitlement to service connection for bilateral hearing loss.

5.  Entitlement to service connection for tinnitus.


REPRESENTATION

Veteran represented by:	AMVETS


WITNESSES AT HEARING ON APPEAL

The Veteran and his wife


ATTORNEY FOR THE BOARD

Kristy L. Zadora, Senior Counsel


INTRODUCTION

The Veteran had active service in the United States Marines from November 1983 to August 1987.  He thereafter served in the Marine Corps Reserves, and from April 1988 to November 2002, he served in the Kansas Air National Guard. 

This matter came before the Board of Veterans' Appeals (Board) on appeal from an April 2010 decision by the Department of Veterans Affairs (VA) Wichita, Kansas Regional Office (RO). 

The Veteran appeared and testified at a Travel Board hearing held before the undersigned Veterans Law Judge in July 2011.  A transcript of the hearing has been associated with the record.

In October 2011, the Board remanded the instant matters.  As will be discussed herein, the Board finds that the agency of original jurisdiction (AOJ) has substantially complied with the remand orders with regard to the instant claims and no further action is necessary in this regard.  See D'Aries v. Peake, 22 Vet. App. 97, 105 (2008); Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (remand not required under Stegall v. West, 11 Vet. App. 268 (1998), where the Board's remand instructions were substantially complied with), aff'd, Dyment v. Principi, 287 F.3d 1377 (2002). 
 

FINDINGS OF FACT

1.  In an October 2014 submission, prior to the promulgation of a decision in the appeals, the Veteran withdrew the issues of entitlement to service connection for reactive airway disease, allergies and ehrlichiosis.

2.  The Veteran, without good cause, failed to report for his scheduled VA audiological examination in February 2012 in conjunction with his claims for service connection for bilateral hearing loss and tinnitus. 

3. The evidence of record is insufficient to establish service connection for bilateral hearing loss and tinnitus. 


CONCLUSIONS OF LAW

1.  The criteria for withdrawal of the appeal of entitlement to service connection for reactive airway disease have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2016). 

2.  The criteria for withdrawal of the appeal of entitlement to service connection for allergies have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R.   § 20.204 (2016).

3.  The criteria for withdrawal of the appeal of entitlement to service connection for ehrlichiosis have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2016).

4.  The criteria for service connection for bilateral hearing loss are not met.  38 U.S.C.A. §§ 101(24), 1101, 1112, 1131, 1154, 5107 (West 2014); 38 C.F.R. §§ 3.1 (d), 3.6(a), 3.102, 3.303, 3.307, 3.309, 3.385, 3.655 (2016).


5.  The criteria for service connection tinnitus are not met.  38 U.S.C.A. §§ 101(24), 1101, 1112, 1131, 1154, 5107 (West 2014); 38 C.F.R. §§ 3.1 (d), 3.6(a), 3.102, 3.303, 3.307, 3.309, 3.655 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Withdrawal

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105 (West 2014).  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204 (2016).  Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. § 20.204. 

In an October 2014 submission, the Veteran indicated that he wished to continue his appeals for service connection for hearing loss only.  The Veteran's representative confirmed the Veteran's intent to withdraw his claims for service connection for reactive airway disease, allergies and ehrlichiosis in a May 2016 Informal Hearing Presentation.  Hence, there remain no allegations of error of fact or law for appellate consideration with regard to these issues.  Accordingly, the Board does not have jurisdiction to review the appeals of these issues and they must be dismissed.

II.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  Proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1).

In Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), the Court of Appeals for Veterans Claims (Court) held that the VCAA notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim.  Those five elements include: (1) Veteran status; (2) existence of a disability; (3) a connection between the Veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the Court held that a VCAA notice, as required by 38 U.S.C.A. § 5103(a), must be provided to a claimant before the initial unfavorable AOJ decision on the claim for VA benefits. 

With regard to the claims for service connection for bilateral hearing loss and tinnitus, the Board finds that VA has satisfied its duty to notify under the VCAA.  Specifically, a letter dated in October 2009, sent prior to the rating decision issued in April 2010, advised the Veteran of the evidence and information necessary to substantiate his claims for service connection on a direct basis as well as his and VA's respective responsibilities in obtaining such evidence and information.  An October 2011 letter provided such notice for service connection based on active duty for training and inactive duty for training.  Additionally, these letters advised him of the information and evidence necessary to establish an effective date in accordance with Dingess/Hartman, supra.

In addition, neither the Veteran nor his representative has alleged prejudice with respect to notice.  See Shinseki v. Sanders, 129 S. Ct. 1696 (2009); Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Goodwin v. Peake, 22 Vet. App. 128 (2008); Dunlap v. Nicholson, 21 Vet. App. 112 (2007). 

Relevant to the duty to assist, the Veteran's service treatment records and various private treatment records have been obtained and considered.  A March 2012 Memorandum found that the AOJ had exhausted all avenues of retrieving records showing that the Veteran had been on active duty for training between August 1997 and August 2002; the Veteran had been informed of this inability to obtain his records in a February 2012 letter.  The Veteran has not identified any additional, outstanding records that have not been requested or obtained.  Letters dated in October 2009 and October 2011 requested that the Veteran provide the names and addresses of all VA and non-VA healthcare providers who treated him for his claimed disabilities.  However, the Veteran did not complete an appropriate authorization form to allow VA to obtain any additional records or identify any other VA or non-VA providers.  The Board emphasizes that "the duty to assist is not always a one-way street.  If a Veteran wishes help, he cannot passively wait for it in those circumstances where he may or should have information that is essential in obtaining the putative evidence."  Wood v. Derwinski, 1 Vet. App. 190, 193 (1991).  Therefore, the Board finds that VA has satisfied its duty to assist in this regard.

Moreover, based on the foregoing, the Board determines that the AOJ has substantially complied with the October 2011 remand directives by providing the Veteran with a letter informing him how to substantiate a claim for service connection based on active duty for training and inactive duty for training in October 2011, attempting to verify any periods of active duty for training between August 1997 and August 2002, and scheduling the Veteran for a VA audiological examination to determine the nature and etiology of his claimed bilateral hearing loss and tinnitus in February 2012, as applicable to the instant claims, and, as such, that no further action is necessary in this regard.  See D'Aries, supra. 

The Veteran's claims for service connection for bilateral hearing loss and tinnitus were previously remanded to provide him with new examinations to determine the nature and etiology of the claimed conditions.  Although such an examination was scheduled in February 2012, the Veteran failed to appear.  Neither the Veteran nor his representative has offered an explanation for his failure to appear for this examination.  When a claimant, without good cause, fails to report for an examination for an original or reopened claim, the claim shall be rated based on the evidence of record.  38 C.F.R. § 3.655(a), (b).   As will be discussed below, the Board has considered the Veteran's service connection claims based upon the available evidence in light of his failure to appear for the February 2012 examination without good cause. 

The Veteran also offered testimony before the undersigned Veterans Law Judge at a Board hearing in July 2011.  In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the Court held that 38 C.F.R. § 3.103 (c)(2) requires the Veterans Law Judge who chairs a hearing to fulfill two duties: (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked. 

Here, during the July 2011 hearing, the undersigned Veterans Law Judge noted the issues on appeal, which included service connection for bilateral hearing loss and tinnitus.  The Veteran testified regarding his regarding his in-service noise exposure, the type and onset of symptoms, the nature of his current disorders, and his contention that his disabilities were the result of his in-service noise exposure.  Therefore, not only were the issues "explained . . . in terms of the scope of the claim for benefits," but "the outstanding issues material to substantiating the claim," were also fully explained.  See Bryant, 23 Vet. App. at 497.  Furthermore, additional development was undertaken subsequent to the hearing in order to ensure that all necessary evidence was of record, which included scheduling an audiological examination to determine the nature and etiology of the Veteran's claimed bilateral hearing loss and tinnitus.  As such, the Board finds that, consistent with Bryant, the undersigned Veterans Law Judge complied with the duties set forth in 38 C.F.R. § 3.103(c)(2) and that the Board may proceed to adjudicate the claims based on the current record.  

Thus, the Board finds that VA has fully satisfied the duty to assist.  In the circumstances of this case, additional efforts to assist or notify the Veteran in accordance with the VCAA would serve no useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to requirements of the law does not dictate an unquestioning, blind adherence in the face of overwhelming evidence in support of the result in a particular case; such adherence would result in unnecessarily imposing additional burdens on VA with no benefit flowing to the Veteran); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which would only result in unnecessarily imposing additional burdens on VA with no benefit flowing to the Veteran are to be avoided).  VA has satisfied its duty to inform and assist the Veteran at every stage in this case; at least insofar as any errors committed were not harmful to the essential fairness of the proceeding.  Therefore, the Veteran will not be prejudiced as a result of the Board proceeding to the merits of his claims. 

III.  Service Connection

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303(a). Service connection may also be granted for any disease diagnosed after discharge, when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d). 

A veteran is a person who served in the active military, naval, or air service and who was discharged or released under conditions other "than dishonorable."  38 C.F.R. § 3.1(d).   The term "active military, naval, or air service" includes: (1) active duty; (2) any period of active duty for training (ACDUTRA during which the individual concerned was disabled or died from a disease or injury incurred or aggravated in the line of duty; and (3) any period of inactive duty for training (INACDUTRA) during which the individual concerned was disabled or died from an injury incurred or aggravated in the line of duty.  38 U.S.C.A. § 101(24); 38 C.F.R. § 3.6(a). 

Direct service connection may not be granted without evidence of a current disability; in-service incurrence or aggravation of a disease or injury; and a nexus between the claimed in-service disease or injury and the present disease or injury. Id; see also Caluza v. Brown, 7 Vet. App. 498, 506 (1995) aff'd, 78 F.3d 604 (Fed. Cir. 1996) [(table)]. 

For Veterans who have served 90 days or more of active service during a war period or after December 31, 1946, certain chronic disabilities, such as organic diseases of the nervous system, are presumed to have been incurred in service if manifest to a compensable degree within one year of discharge from service.  38 U.S.C.A. §§ 1101, 1112, 1137; 38 C.F.R. §§ 3.307, 3.309.   In an October 4, 1995, opinion, VA's Under Secretary for Health determined that it was appropriate to consider high frequency sensorineural hearing loss an organic disease of the nervous system and therefore a presumptive disability. 

In some cases, when a disease at 38 C.F.R. § 3.309(a) is not shown to be chronic during service or the one year presumptive period, service connection may also be established by showing continuity of symptomatology after service.  See 38 C.F.R. § 3.303(b).  However, the use of continuity of symptoms to establish service connection is limited only to those diseases listed at 38 C.F.R. § 3.309(a) and does not apply to other disabilities which might be considered chronic from a medical standpoint.  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  

The threshold for normal hearing is from 0 to 20 decibels, and higher threshold levels indicate some degree of hearing loss.  Hensley v. Brown, 5 Vet. App. 155, 157 (1993).   For the purposes of applying the laws administered by VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.
 
When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990). 

The Veteran contends that his current bilateral hearing loss and tinnitus are the result of his in-service noise exposure.  During his July 2011 Board hearing, the Veteran testified that he worked as a jet engine mechanic and crew chief during service, that he began to notice that he was having trouble hearing people talk while working with the aircraft and that he has experienced ear ringing for the past ten years or so.  His wife testified that the Veteran asked her to repeat herself quite a bit and that his hearing loss had been present since 1999, when they first knew each other.

Service treatment records are negative for complaints, treatments or diagnoses related to hearing loss and/or tinnitus.  The Veteran denied that he experienced ringing in his ears, that his hearing was getting worse, that "one ear [was] better than the other" and that his hearing frequently changed in Hearing Conservation Examinations conducted in May 1994, July 1994, June 1997, February 1998, February 1999 and February 2000.  Audiograms performed in January 1990, January 1991, December 1991, December 1992, August 1994, July 1995, June 1997 and February 1998 were all noted to not have a significant threshold shift of 20 decibels or greater.

Despite normal audiometric findings during service, there is no dispute that the Veteran was exposed to acoustic trauma during service.  In this regard, his DD-Form 214 indicates that his primary military occupational specialty was aircraft mechanic while his National Guard Report of Separation indicates that his primary specialty was aerospace propulsion (jet engine) craftsman.  As such, the Board finds the Veteran's reports of exposure to noise from aircraft consistent with the circumstances of his service.  Moreover, the Veteran is competent to testify as to his in-service noise exposure.  See 38 C.F.R. § 3.159 (a)(2); Washington v. Nicholson, 19 Vet. App. 362, 368 (2005); Layno v. Brown, 6 Vet. App. 465, 469-70 (1994). Thus, the Board acknowledges the Veteran's in-service noise exposure. 

The Board further finds that the Veteran has a current disability of bilateral hearing loss as defined by VA during the appeal period stemming from his November 2010 claim.  38 C.F.R. § 3.385.  Specifically, the April 2010 VA audiological evaluation demonstrated hearing loss for VA purposes.  Moreover, the April 2010 VA audiological evaluation reflected a diagnosis of tinnitus.  As such, the remaining inquiry is whether there is a nexus, or link, between the Veteran's current hearing loss and his acknowledged noise exposure during his military service. 

An April 2010 VA audiological evaluation reflected the Veteran's reports of in-service noise exposure from running aircraft and power tools and that he "might have tinnitus maybe sometimes."  Recreational noise exposure was denied.  Following an audiometric evaluation and review of the Veteran's claims file, the audiologist opined that the Veteran's hearing loss and tinnitus were not due to his in-service acoustic trauma.  The audiologist reasoned that there were no hearing tests of record from the Veteran's active duty service but many records from his National Guard service, that all audiograms revealed normal hearing bilaterally, that hearing loss was not documented in the service medical records and that she "cannot show damage to the ear to associate tinnitus to."  As noted in the Board's October 2011 remand, VA regulations "[do] not preclude an award of service connection for a hearing disability established by post-service audiometric and speech-recognition scores, even though hearing was found to be within normal limits on audiometric and speech-recognition testing at the time of separation from service."  Hensley, supra.  This audiologist did not comment on whether-despite the Veteran having normal hearing for VA purposes during service-his in-service audiograms showed some level of hearing loss for Hensley purposes.  In an October 2011 remand, the Board attempted to reconcile this issue with a new examination.  However, the Veteran did not appear for this examination, and no explanation was given.  Therefore, the Board will continue based on the evidence of record.  38 C.F.R. § 3.655(b).

To the extent that the Veteran has alleged a continuity of bilateral hearing loss and/or tinnitus since military service, the Board finds that such statements are inconsistent with the other contemporaneous evidence of record.  The Veteran denied that he experienced ringing in his ears on no less than six occasions during his National Guard service, with the last instance occurring in February 2000.  Similarly, he denied that his hearing had worsened, that his hearing was better in one ear or that his hearing frequently changed on no less than six occasions during such service, with the last instance also occurring in February 2000.  In addition, the Veteran did not report the onset of tinnitus either during his active duty service or National Guard service in the April 2010 VA audiological evaluation.  Therefore, the Board accords the Veteran's current statements regarding a continuity of hearing loss and/or tinnitus symptomatology since service to be inconsistent with the contemporaneous evidence of record as well as his prior statements.  Therefore, the Board finds such statements to be not credible.  Moreover, the clinical evidence of record fails to show that bilateral hearing loss manifested until April 2010, more than one year after service discharge.  Consequently, presumptive service connection, to include on the basis of continuity of symptomatology, for bilateral hearing loss and/or tinnitus is not warranted.  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309; Walker, supra. 

The Board notes that the Veteran has contended that his bilateral hearing loss and/or tinnitus are the result service, and that his representative and wife have generally alleged on his behalf that these disabilities are the result of his service.  Lay witnesses are competent to provide testimony or statements relating to symptoms or facts of events that the lay witness observed and is within the realm of his or her personal knowledge, but not competent to establish that which would require specialized knowledge or training, such as medical expertise.  Layno v. Brown, 6 Vet. App. 465, 469-70 (1994).  Lay evidence may also be competent to establish medical etiology or nexus.  Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009).  However, "VA must consider lay evidence but may give it whatever weight it concludes the evidence is entitled to" and a mere conclusory generalized lay statement that service event or illness caused the claimant's current condition is insufficient to require the Secretary to provide an examination.  Waters v. Shinseki, 601 F.3d 1274, 1278 (2010).

In the instant case, the Board finds that the question regarding the potential relationship between the Veteran's bilateral hearing loss and/or tinnitus and any instance of his service to be complex in nature.  Woehlaert v. Nicholson, 21 Vet. App. 456 (2007).  Specifically, while the Veteran is competent to describe his current hearing loss and tinnitus symptoms and his representative and wife are competent to describe their observations of the Veteran's symptoms, the Board accords their statements regarding the etiology of such a disorder little probative value as they are not competent to opine on such a complex medical question.  Specifically, where the determinative issue is one of medical causation, only those with specialized medical knowledge, training, or experience are competent to provide evidence on the issue.  See Jones v. Brown, 7 Vet. App. 134, 137 (1994).  In this regard, the question of causation involves a medical subject concerning an internal physical process extending beyond an immediately observable cause-and-effect relationship, and requires the administration and interpretation of diagnostic testing.  In the instant case, there is no suggestion that the Veteran, his wife and/or his representative or have had any medical training.  As such, the question of etiology in this case may not be competently addressed by lay evidence, and the opinions of the Veteran, his wife and/or his representative are nonprobative evidence.  

In reaching this decision, the Board has considered the applicability of the benefit of the doubt doctrine.  However, the preponderance of the evidence is against the Veteran's claims of entitlement to service connection for bilateral hearing loss and tinnitus.  As such, that doctrine is not applicable in the instant claims, and his claims must be denied.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; Gilbert, supra. 


ORDER

Service connection for reactive airway disease, claimed as asthma, is dismissed.

Service connection for allergies is dismissed.

Service connection for ehrlichiosis, claimed as Rocky Mountain Fever, to include rheumatoid arthritis, is dismissed.

Service connection for bilateral hearing loss is denied.

Service connection for tinnitus is denied.


____________________________________________
K. OSBORNE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


